This opinion is subject to administrative correction before final disposition.




                                 Before
                   STEPHENS, DEERWESTER, and FOIL
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Jonathan C. SMITH
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                               No. 202000197

                            Decided: 31 March 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                John P. Norman

   Sentence adjudged 19 May 2020 by a special court-martial convened
   at Marine Corps Base Camp Pendleton, California, consisting of a
   military judge sitting alone. Sentence in the Entry of Judgment:
   reduction to E-1, confinement for 12 months, 1 and a bad-conduct
   discharge.

                              For Appellant:
                 Captain Jeremiah J. Sullivan, JAGC, USNR

                                 For Appellee:
                              Brian K. Keller, Esq.



   1  The convening authority suspended confinement in excess of 6 months pursuant
to a plea agreement.
               United States v. Smith, NMCCA No. 202000197
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2